United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3494
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                      Oscar Lee,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                               Submitted: July 7, 2014
                                Filed: July 17, 2014
                                   [Unpublished]
                                   ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Oscar Lee directly appeals after he pleaded guilty to a firearm charge under
18 U.S.C. § 922(g) and the district court1 sentenced him as an armed career criminal

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
to fifteen years in prison, the mandatory minimum under 18 U.S.C. § 924(e). His
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967), challenging the reasonableness of Lee’s sentence.

       Upon careful review, we conclude that the district court properly determined
that Lee qualified as an armed career criminal. See 18 U.S.C. § 924(e); see also
United States v. Rodriguez, 612 F.3d 1049, 1056-57 (8th Cir. 2010) (rejecting
challenge to sentence based on age of § 924(e) predicate offenses). We also note that
the district court had no authority to impose a prison term of fewer than the statutory
minimum term of fifteen years. See United States v. Watts, 553 F.3d 603, 604 (8th
Cir. 2009) (per curiam).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment of the
district court, and we grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-